Name: 86/564/EEC: Commission Decision of 17 November 1986 amending Decision 85/472/EEC on health protection measures in respect of Zimbabwe
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  trade;  health;  Africa
 Date Published: 1986-11-25

 Avis juridique important|31986D056486/564/EEC: Commission Decision of 17 November 1986 amending Decision 85/472/EEC on health protection measures in respect of Zimbabwe Official Journal L 331 , 25/11/1986 P. 0015*****COMMISSION DECISION of 17 November 1986 amending Decision 85/472/EEC on health protection measures in respect of Zimbabwe (86/564/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 86/469/EEC (2), and in particular Article 15 thereof, Whereas Commission Decision 85/472/EEC (3) granted the Member States the option of authorizing imports into their territory, under certain conditions and from certain regions, of fresh meat from Zimbabwe, taking into account, in particular, the existing health situation in that country and the measures taken by that country's authorities to combat foot-and-mouth disease and to avoid its spreading into other, unaffected regions; Whereas the situation concerning foot-and-mouth disease in Zimbabwe continues to improve, no outbreak of the disease having occured since September 1984; whereas it is now possible to extend the disease-free area by including certain districts of Midlands Province and Manicaland Province which are adjacent to Mashonaland; Whereas competent authorities of Zimbabwe have repeated their assurances that meat intended for the Community will be produced, handled and stored entirely from meat which does not fulfill the terms of this Decision; Whereas the situation in Zimbabwe will continue to be kept under review; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 85/472/EEC is hereby amended as follows: 1. Article 1 is replaced by the following: 'Article 1 The prohibition provided for in Article 14 (2) of Directive 72/462/EEC shall not apply, in respect of boned carcase meat of bovine animals, to the following areas of Zimbabwe: - the veterinary region of Mashonaland, - the districts of KweKwe, Chilimanzi, Charter, Selukwe and Gwelo in the Midlands Province, - the district of Makoni in the Manicaland Province'. 2. The Annex is replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 17 November 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 275, 26. 9. 1986, p. 36. (3) OJ No L 278, 18. 10. 1985, p. 31. ANNEX ANIMAL HEALTH CERTIFICATE for fresh meat (1) from boned carcases (2) of bovine animals from Zimbabwe Reference number of the public health certificate Ministry Department Reference (Optional) I. Identification of meat Meat (3) of bovine animals Nature of cuts (4) Nature of packaging Number of cuts or packages Net weight II. Origin of meat Address and veterinary approval number of the approved slaughterhouse Address and veterinary approval number of the approved cutting plant III. Destination of meat The meat will be sent from (Place of loading) to (Country and place of destination) by the following means of transport (5) Name and address of consignor Name and address of consignee IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. The fresh, boned carcase meat described above: (a) originates from cattle which: - were born and reared in the Republic of Zimbabwe and which, in the preceding 12 months or since birth, have remained in one or more of the following areas: - the veterinary region of Mashonaland, - the districts of KweKwe, Chilimanzi, Charter, Selukwe and Gwelo in the Midlands Province, - the district of Makoni in the Manicaland province, - bore, in accordance with the legal provisions, a mark indicating their region of origin, - had not been vaccinated against foot-and-mouth disease within the past 12 months, - on the way to the slaughterhouse and while awaiting slaughter therein did not come into contact with animals not satisfying the requirements laid down in the Decisions of the European Economic Community currently in force as regards export of their meat to a Member State, and if they were conveyed by vehicle or container, the latter was cleaned and disinfected before loading, - when subjected to an ante-mortem health inspection at the slaughterhouse during the 24 hours preceding slaughter, which included examination of the mouth and feet, showed no symptom of foot-and-mouth disease, - were slaughtered after the entry into force of Commission Decision 86/564/EEC (date of slaughter ..................................); (b) was obtained in a slaughterhouse in which no case of foot-and-mouth disease has been detected for at least three months; (c) has been kept strictly separate from meat not conforming to the requirements for export to a Member State laid down in the Decisions of the European Economic Community currently in force; (d) has had the major accessible lymphatic glands removed; (e) originates from carcases which were matured at an ambient temperature of more than +2 °C for at least 24 hours after slaughter and before boning. 2. During the period between arrival of the cattle at the slaughterhouse and completion of the packing of the meat of the same cattle for export to a Member State, in boxes or cartons, no animal or meat not conforming to the requirements laid down in the Decisions of the European Economic Community currently in force as regards export of meat to a Member State was present in the slaughterhouse or cutting plant. Done at , on Seal (Signature of official veterinarian) (1) 'Fresh meat' means all parts of domestic bovine animals fit for human consumption which have not undergone any preserving process; however, chilled and frozen meat shall be considered to be fresh meat. (2) 'Carcase' means the whole body of a slaughtered animal after bleeding, evisceration, removal of the limbs at the carpus and tarsus, removal of the head, tail and mammary gland and in addition, in the case of bovine animals, after skinning. (3) Only fresh boned carcase meat of bovine animals from which the major accessible lymphatic glands have been removed is authorized for importation. (4) Fresh carcase meat is authorized for importation only if all bones have been removed. (5) For railway wagons or lorries, the vehicle registration number should be stated, for aircraft the flight number and for vessels the name.